Title: To Benjamin Franklin from Peter Elmsly, 20 October 1777
From: Elmsly, Peter
To: Franklin, Benjamin


Hotel de Lyon, Rue St. Jacques. Octr. 20 1777.
P. Elmsly (Bookseller Strand) presents his respects to Dr. Franklin and begs to know if he would chuse to go on with his Subscription to Jacquin’s Hortus Vindobonensis, and if yes to whom he would have them delivered. Dr. Franklin owes £2:2:0. for the last delivery. As Dr. Ingenhouz with Jacquin’s Brother is now at London, if Dr. Franklin will be so good as order the two Guineas to be paid to Mr. Pissot, Libraire Quay des Augustins, or the bearer P. Elmsly will pay them at London to Dr. Ingenhouz.
P. Elmsly Sets out on Wednesday night, and if Dr. F. has any Commands for his Litterary friends PE will take care of them.
 
Addressed: à Monsieur / Monsieur Le Docteur Franklin / à / Passie
Notations in different hands: Emsley Bookseller / Briffault
